Name: 89/55/EEC: Council Decision of 23 January 1989 fixing the number of officials whose service may be terminated in 1989
 Type: Decision
 Subject Matter: employment
 Date Published: 1989-01-27

 Avis juridique important|31989D005589/55/EEC: Council Decision of 23 January 1989 fixing the number of officials whose service may be terminated in 1989 Official Journal L 023 , 27/01/1989 P. 0048 - 0048*****COUNCIL DECISION of 23 January 1989 fixing the number of officials whose service may be terminated in 1989 (89/55/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to Council Regulation (ECSC, EEC, Euratom) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal (1), and in particular the first subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, for each institution, the number of officials eligible for termination of service measures during 1989 should be fixed in accordance with the conditions laid down in Regulation (ECSC, EEC, Euratom) No 3518/85; Whereas it is appropriate to guarantee that use can be made, in 1989 or, should the occasion arise, in 1990 and within the limits set out in Article 2 (1) of the said Regulation, of the possibilities for termination of service of which use was not made from 1986 to 1988, HAS DECIDED AS FOLLOWS: Sole Article The number of officials eligible for termination of service measures in 1989 shall be: - 45 for the European Parliament, - 30 for the Council, - 45 for the Commission, under the 'operating' budget, - 5 for the Commission, under the 'research' budget, - 5 for the Court of Justice, - 3 for the Economic and Social Committee, - 2 for the Court of Auditors. Done at Brussels, 23 January 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) OJ No L 335, 13. 12. 1985, p. 56.